DETAILED ACTION

Allowable Subject Matter
1.	Claims 14-28 are allowed.

Reasons for Allowance				
2.	The following is an examiner’s statement of reasons for allowance:
Reasons for patent eligibility based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
 The claims recite an abstract idea of expediting provision of vehicular insurance quotes to a user via a mobile device to complete an application process for insurance (a commercial or legal interaction).
The claimed concept falls into the category of organizing human activity, specifically commercial or legal interactions (including agreements in the form of contracts, marketing or sales activities or behaviors, and business relations). 

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.
The claimed invention recites the limitations:
collecting the driver information by: 
receiving a first image, captured using an imaging device of the mobile device, of a front side of the driver's license, 

receiving a first scan, captured using the imaging device of the mobile device, of a back side of the driver's license containing a barcode, 
extracting second driver information from the barcode in the first scan, and 
comparing the first driver information and the second driver information to verify the driver information; and collecting the vehicular information by: 
receiving a an image of the VIN of the vehicle captured using the imaging device of the mobile device and processing the image of the VIN using the processor of the mobile device to extract the VIN, or
 receiving a scan of a barcode of the VIN of the vehicle captured using the imaging device of the mobile device and extracting the VIN from the scan of the barcode; 
verifying the collected driver and vehicular information against one or more databases comprising vehicle history and insurance information by comparing the collected driver information and the vehicular information with the vehicle history and insurance information of the one or more databases, wherein information in the one or more databases is not entered by the applicant using the mobile application.
 These are meaningful limitations that are more than mere instructions to apply the exception using generic computer components and are indicative of a practical application in that it is not routine or conventional.



The prior art of record do not disclose or suggest the combination of limitations specified in independent claim 14.
Strange et al. (US 2013/0290036) disclose a system and method for obtaining insurance offers using mobile capture of the front side of  a driver’s license using OCR technology.
Gabel (US 2016/0182707 disclose a method and system of managing accident communications over a network including a user activating a scan control on a mobile device to scan and decode a barcode. 
Lehman et al. (US 2013/0204645) disclose a mobile insurance platform system including scanning a VIN barcode using a mobile device.
Strange, Gabel, and Lehman however, fail to disclose comparing the first driver information [extracted the first image of the front of the driver’s license using optical character recognition (OCR)] and the second driver information [extracted the barcode on the back of the driver’s license to verify the driver information]; and verifying the collected driver and vehicular information against one or more databases comprising vehicle history and insurance information by comparing the collected driver information and the vehicular information with the vehicle history and insurance information of the one or more databases, wherein information in the one or more databases is not entered by the applicant using the mobile application.

	
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,032,042 (Eckel et al.)-cited for a system and method for enrolling customers into a digital identification program including obtaining customer identification by capturing an image of a physical identification such as a driver license, a captured image of a QR code associated with the physical identification, or an identifier included in the physical identification.  For example, the mobile application may prompt the customer to take a photo of a back of the customer’s driver’s license including a barcode and a front of a customer's driver's license using a camera in the customer device.  In such implementations, the information associated with the physical identification may be verified by the digital identification against customer information stored on the issuing authority server  and verified for security credentials, e.g., watermarks, types of font, ghost images, etc. For example, the digital identification server  may perform optical character recognition on the image of the front of the driver’s license to extract a name, birthday, driver’s license number, etc. and compare the extracted information to information for the customer from the digital identification database.
Whei-Jen Chen, Ben Antin. “Implementing Document Imaging and Capture Solutions with IBM Datacap”  Oct. 2, 2015.- cited for data capture techniques including data capture of driver’s license data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/           Primary Examiner, Art Unit 3694